FILED
                             NOT FOR PUBLICATION                              APR 18 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MIGUEL ANGEL GOMEZ,                              No. 12-73826

               Petitioner,                       Agency No. A092-486-836

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                        Argued and Submitted April 10, 2014
                             San Francisco, California

Before: NOONAN, NGUYEN, and WATFORD, Circuit Judges.

       Miguel Angel Gomez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (BIA) dismissal of his appeal from the

immigration judge’s (IJ) denial of withholding of removal.1 We have

jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.

           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       1
        On appeal, Gomez does not challenge the IJ’s denial of asylum and relief
under the Convention Against Torture.
      Gomez’s claim that neither the IJ nor the BIA had the benefit of the 2011

Country Report is belied by the record. Further, Gomez’s argument that mentally

ill persons constitute a cognizable social group misses the mark because the BIA

did not reach the question of whether Gomez’s proposed group is cognizable.

Instead, the BIA found that even assuming his proposed social group is cognizable,

Gomez nevertheless failed to demonstrate a clear probability that he would face

persecution on account of his membership in that social group. See 8 U.S.C. §

1231(b)(3)(A) (providing that in order to be eligible for withholding of removal,

the alien must demonstrate that his “life or freedom would be threatened in [his

home] country because of [his] race, religion, nationality, membership in a

particular social group, or political opinion”); see also 8 C.F.R. § 1208.16(b)(2)

(providing that absent a showing of past persecution, the applicant who is seeking

withholding of removal must establish “that it is more likely than not that he or she

would be persecuted on account of” a protected ground).

      The BIA’s finding is supported by substantial evidence. Gomez failed to

point to any evidence in the record showing that it is more likely than not that he

will suffer any mistreatment that rises to the level of persecution because of his

mental illness. See Mendoza-Alvarez v. Holder, 714 F.3d 1161, 1165 (9th Cir.




                                          2
2013) (“[A]n inadequate healthcare system is not persecution and is not harm

inflicted because of membership in a particular social group.”).

      Because the BIA denied Gomez’s withholding of removal claim on the

merits, we need not reach his argument that the BIA erred in finding that he was

previously convicted of a particularly serious crime.

      PETITION DENIED.




                                         3